                                                                                  Case 2:20-cv-01069-JAD-BNW Document 5
                                                                                                                      4 Filed 06/22/20
                                                                                                                              06/18/20 Page 1 of 2



                                                                           1     Abran E. Vigil
                                                                                 Nevada Bar No. 7548
                                                                           2     Holly Ann Priest
                                                                                 Nevada Bar No. 13226
                                                                           3     BALLARD SPAHR LLP
                                                                                 1980 Festival Plaza Drive, Suite 900
                                                                           4     Las Vegas, Nevada 89135
                                                                                 Telephone: (702) 471-7000
                                                                           5     Facsimile: (702) 471-7070
                                                                                 tasca@ballardspahr.com
                                                                           6     priesth@ballardspahr.com
                                                                           7     Attorneys for Defendants Diamond
                                                                                 Resorts International, Inc.; Diamond
                                                                           8     Resorts U.S. Collections Development,
                                                                                 LLC; and Diamond Financial Services,
                                                                           9     Inc.
                                                                           10
                                                                                                       UNITED STATES DISTRICT COURT
                                                                           11
                                                                                                              DISTRICT OF NEVADA
                                                                           12
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13   LEE F. BENSON, an individual, and
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                BEVERLY E. BENSON, an individual         Case No. 2:20-cv-01069-JAD-BNW
                                                                           14
                                                                                              Plaintiffs,
                                                                           15
                                                                                vs.                                      STIPULATION AND ORDER TO
                                                                           16                                            EXTEND TIME TO RESPOND TO
                                                                                DIAMOND RESORTS                          COMPLAINT (FIRST REQUEST)
                                                                           17   INTERNATIONAL, INC., a Delaware
                                                                                corporation; DIAMOND RESORTS
                                                                           18   U.S. COLLECTION DEVELOPMENT,
                                                                                LLC, a Delaware limited liability
                                                                           19   company; DIAMOND FINANCIAL
                                                                                SERVICES, INC., a Nevada
                                                                           20   Corporation; BARCLAYS BANK
                                                                                DELAWARE, a Delaware corporation;
                                                                           21   DOES I through X, inclusive; and ROE
                                                                                CORPORATION I through XX,
                                                                           22   inclusive,
                                                                           23                 Defendants.
                                                                           24         Diamond Resorts International, Inc. (“DRI”), Diamond Resorts U.S. Collection
                                                                           25   Development, LLC (“DRUCD”), and Diamond Financial Services, Inc. (“DFS”)
                                                                           26   (together, “Diamond”) and Plaintiffs Lee F. Benson and Beverly E. Benson stipulate
                                                                           27                                [Continued on next page.]
                                                                           28
                                                                                   Case 2:20-cv-01069-JAD-BNW Document 5
                                                                                                                       4 Filed 06/22/20
                                                                                                                               06/18/20 Page 2 of 2



                                                                           1    and agree that Diamond has up to and including June 29, 2020 to respond to Plaintiff’s
                                                                           2
                                                                                Complaint (ECF No. 1). The parties are currently discussing alternative dispute
                                                                           3
                                                                                resolution and the brief extension will give the parties adequate time to continue
                                                                           4
                                                                                discussions. 1
                                                                           5
                                                                                      This is the first request for an extension, and it is made in good faith and not for
                                                                           6
                                                                                purposes of delay.
                                                                           7
                                                                                      DATED this 18th day of June, 2020.
                                                                           8
                                                                                 ABRIGHT, STODDARD, WARNICK &                  BALLARD SPAHR LLP
                                                                           9     ALBRIGHT
                                                                           10                                                  By: /s/ Holly Ann Priest
                                                                                 By: /s/ Jorge L. Alvarez                         Abran E. Vigil
                                                                           11        Mark Albright, Esq.                          Nevada Bar No. 7548
                                                                                     Nevada Bar No. 1394                          Holly Ann Priest, Esq.
                                                                           12        Jorge L. Alvarez, Esq.                       Nevada Bar No. 13226
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                     Nevada Bar No. 14466                         1980 Festival Plaza Drive, Suite 900
                                                                           13
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070




                                                                                     801 So. Rancho Dr., Suite D-4                Las Vegas, Nevada 89135
        BALLARD SPAHR LLP




                                                                                     Las Vegas, NC 89106
                                                                           14
                                                                                 Attorneys for Plaintiffs Lee Benson and Attorneys for Defendants Diamond
                                                                           15    Beverly Benson                          Resorts International, Inc.; Diamond
                                                                                                                         Resorts U.S. Collections Development,
                                                                           16                                            LLC; and Diamond Financial Services,
                                                                                                                         Inc.
                                                                           17

                                                                           18
                                                                                                                          IT IS SO ORDERED
                                                                                                                        ORDER
                                                                           19
                                                                                                                        IT IS SO ORDERED:
                                                                                                                            DATED: 11:07 am,      June 22, 2020
                                                                           20

                                                                           21                                           UNITED STATES DISTRICT/MAGISTRATE
                                                                                                                        JUDGE
                                                                                                                          _________________________________
                                                                           22
                                                                                                                        DATED:
                                                                                                                          BRENDA WEKSLER
                                                                           23                                               UNITED STATES MAGISTRATE JUDGE
                                                                           24

                                                                           25

                                                                           26

                                                                           27         1 By filing this Stipulation, Diamond is not waiving any defense, affirmative or

                                                                           28   otherwise, it may have in this matter.

                                                                                                                           2
